 



Exhibit 10.3

Form of Restricted Stock Award

     RESOLVED, that the Company issue to            restricted shares of the
Common Stock of the Company, $1.00 par value per share (the “Restricted Shares”)
under the Company’s 2002 Director & Officer Long-Term Incentive, all of which
shares are to vest on        in the year    , subject to continued employment
with the Company;

     RESOLVED FURTHER, that if         does not remain employed by the Company
other than by death or disability, the Restricted Shares shall be forfeited to
the Company to become treasury shares of the Company;

     RESOLVED FURTHER, that in the event       does not remain employed by the
Company due to his disability, all Restricted Shares shall immediately vest;

     RESOLVED FURTHER, that upon the death of the employee while in active
service, all Restricted Shares shall immediately vest with the estate of the
deceased being the beneficiary;

     RESOLVED FURTHER, that pending vesting of the Restricted Shares,
       shall be entitled to dividends paid with respect to the Restricted
Shares;

     RESOLVED FURTHER, that the Restricted Shares shall be issued pursuant to
the 2002 Director & Officer Long Term Incentive Plan of the Company and are
subject to and governed by the additional terms and conditions of that Plan,
including (without limitation) the change of control provisions of Section 16 of
the Plan;

     RESOLVED FURTHER, that when the Restricted Shares are issued and delivered
to        , they shall be fully paid and non-assessable and subject to the
conditions described above;

